DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Office Action is in response to the application 17/035,912 filed on 07/15/2022.
Status of Claims:
Claims 1, 4, 9, and 19-20 are amended.
Claims 1-20 are pending in this Office Action.
Response to Arguments
Applicant’s arguments have been considered but are moot in view of the new ground(s) of rejection. See new ground(s) of rejection below.
Claim Objections
	Claim objections made in the previous office is withdrawn due to the Applicant’s corrections made to claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hunt et al. (US PGPUB 20180158034) “Hunt” in view of Bleikertz et al. (US PGPUB 20200128022) “Bleikertz” and Hu et al. (US Patent 10404473) “Hu”.
Regarding claim 1, Hunt teaches method for ordering a group of transactions on a blockchain, the method comprising: endorsing, by a processor, the group of transactions received from one or more clients (Fig.1 & Fig.2B & [0030]: The system is implemented under a blockchain transaction-ordering configuration and contains peer nodes that receive transactions. All peer nodes eventually receive all transactions. The peer may pre-process transactions, and reach agreement with other peers that the transactions are valid. The process of reaching agreement that was received by only one peer to be broadcast to all the peers. This agreement is call endorsement. Thus the transactions received are endorsed by the system for subsequent processing); generating a read-set and a write-set for each transaction of the group of transactions ([0023]: When a block of transactions must be "verified", prior to execution, the committer(s) may decide on the order of execution of the transactions in the ordered transaction set for the block. Each transaction in the set may have a "read set" and a "write set". These two sets represent database variables in the blockchain that are to be read, updated and/or written to the blockchain and/or any associated state of the system.); ordering the group of transactions at an ordering service, wherein the ordering service, having a group of orderers, orders the group of transactions based on the read-set and the write- set of each transaction ([0027]: Validation of transactions can be parallelized on the same, or collaborating application systems, and transactions can be reordered without affecting consensus, for properly behaving (i.e., non-faulty) validating peers, by observing dependency relationships between transactions (e.g., the read and write sets)… The computing resources (e.g., processing cores) and dependent transactions are serialized to maintain an effective order prior to execution. The committer(s) can decide on the order of commitment of the transactions in the ordered transaction set for the block. Other operations include creating a dependence graph to show the relationship between read and write sets for transactions, where a variable read is dependent on any variable write operations from a prior transaction's write to the same variable in the transaction set representing this dependence relationship);  identifying a conflict-free transaction set from the group of transactions from the read-set and the write-set of each transaction ([0041]: One way to accomplish the processing is to schedule a block of proposed transactions on a thread and have them return to the scheduler when they complete. At this point the scheduler would identify what else could be scheduled at any given time. When all threads have completed and there is nothing left to schedule, the validating node has finished validating the proposed transactions and can continue with the consensus algorithm. Thus, the system contains a scheduling mechanism that schedules proposed transactions for execution and validation wherein the transactions are at least valid sets (conflict-free transaction set)); and committing the conflict-free transaction set to the blockchain (Fig. 2B element 234 & [0029]: After the processing has occurred, the blockchain may be updated with the transaction data by storing the transactions in blocks.).
Hunt does not explicitly teach identifying a rejected transaction set from the group of transactions and committing the rejected transaction set  to the blockchain.
Bleikertz teaches identifying a rejected transaction set from the group of transactions ([0186]:In some cases, a transaction time can be given which changes the order of transactions, including the proposed transaction 240. Such reordering is sometimes referred to as a logical reordering herein since the reordering can be based on the logical timestamp of a transaction…That is, merely as an example, after a transaction tx.sub.1 has been submitted and receives a logical timestamp (e.g., somewhat dictated by the submitting node 210), another participant node in the network may later submit a conflicting proposed transaction tx.sub.2 that receives an earlier logical timestamp (e.g., due to the logical time offset provided by such participant node). If the later proposed transaction tx.sub.2 is confirmed and entered into the ledger, then tx.sub.1 might be rejected since it conflicts with tx2, even though tx.sub.1, according to its physical timestamp, came first. Thus, a transaction can considered a rejected transaction during the ordering process).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bleikertz teachings in the Hunt system. Skilled artisan would have been motivated to incorporate rejected transaction in a transaction schedule taught by Bleikertz in the Hunt system to identify the transactions that are invalid or rejected to differentiate them between the valid transactions, thus improves sorting and flagging the ones that are invalid for further processing. This close relation between both of the references highly suggests an expectation of success.
Hu teaches committing the rejected transaction set  to the blockchain (Col 11 line 18-30:The system is directed to comparing the indication of whether the transaction is valid or invalid cached in the read set validation result buffer and the indication of whether the cryptographic signatures are valid or invalid cached in the signature validation result buffer. Responsive to a determination that at least one of the transaction or the cryptographic signatures are invalid (rejected transaction set) based on the comparison, committing the transaction to the blockchain without updating the local state. Responsive to a determination that both the transaction and the cryptographic signatures are valid based on the comparison, committing the transaction to the blockchain and updating the local state based on the transaction. Thus, the system commits both valid and invalid transactions in the blockchain).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Hu teachings in the Hunt and Bleikertz system. Skilled artisan would have been motivated to incorporate committing invalid transactions to the blockchain taught by Hu in the Hunt and Bleikertz system so records of invalid transactions can be recorded and stored for subsequent use and retrieval. This close relation between the references highly suggests an expectation of success.
Regarding claim 2, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 1. Hunt further teaches wherein ordering the group of transactions at the ordering service comprises: verifying each transaction of the group of transactions, wherein verifying each transaction includes inspecting each transaction for at least one necessary component ([0023] In operation, when a block of transactions must be "verified", prior to execution, the committer(s) may decide on the order of execution of the transactions in the ordered transaction set for the block. Each transaction in the set may have a "read set" and a "write set". These two sets represent database variables in the blockchain that are to be read, updated and/or written to the blockchain and/or any associated state of the system. Thus, the transactions are verified before any further execution and each is verified by its read set and write set contained in the transaction).  
Regarding claim 3, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 1. Hunt further teaches wherein ordering the group of transactions at the ordering service comprises: identifying a precedence order within the group of transactions based on the read-set and the write-set of each transaction ([0027]: Transactions can be reordered without affecting consensus, for properly behaving (i.e., non-faulty) validating peers, by observing dependency relationships between transactions (e.g., the read and write sets). For example, independent transactions can be executed in parallel. The computing resources (e.g., processing cores) and dependent transactions are serialized to maintain an effective order prior to execution. The committer(s) can decide on the order of commitment of the transactions in the ordered transaction set for the block. Other operations include creating a dependence graph to show the relationship between read and write sets for transactions, where a variable read is dependent on any variable write operations from a prior transaction's write to the same variable in the transaction set representing this dependence relationship. Thus, the ordering of the transactions are in a particular order that is related to dependent transactions of the read set and write set of the transactions). 
Regarding claim 4, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 3. Hunt further teaches wherein ordering the group of transactions at the ordering service further comprises: determining a transaction schedule from the precedence order, wherein the transaction schedule includes a conflict-free transaction set ([0041]:  One way to accomplish the processing is to schedule a block of proposed transactions on a thread and have them return to the scheduler when they complete. At this point the scheduler would identify what else could be scheduled at any given time. When all threads have completed and there is nothing left to schedule, the validating node has finished validating the proposed transactions and can continue with the consensus algorithm. Thus, the system contains a scheduling mechanism that schedules proposed transactions for execution and validation wherein the transactions are at least valid sets (conflict-free transaction set)).  
Hunt does not explicitly teach wherein the transaction schedule includes a rejected transaction set.  
Bleikertz teaches the transaction schedule includes a rejected transaction set ([0186]:In some cases, a transaction time can be given which changes the order of transactions, including the proposed transaction 240. Such reordering is sometimes referred to as a logical reordering herein since the reordering can be based on the logical timestamp of a transaction…That is, merely as an example, after a transaction tx.sub.1 has been submitted and receives a logical timestamp (e.g., somewhat dictated by the submitting node 210), another participant node in the network may later submit a conflicting proposed transaction tx.sub.2 that receives an earlier logical timestamp (e.g., due to the logical time offset provided by such participant node). If the later proposed transaction tx.sub.2 is confirmed and entered into the ledger, then tx.sub.1 might be rejected since it conflicts with tx2, even though tx.sub.1, according to its physical timestamp, came first. Thus, a transaction can considered a rejected transaction during the ordering process).  Please refer to claim 1 for the motivational statement.
Regarding claim 5, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 4. Hunt further teaches wherein each orderer of the group of orderers independently determines the transaction schedule from the precedence order ([0039]: Each validating peer can independently construct the lattice based on the ordered set of transactions received as part of the PBFT consensus algorithm or any other algorithm that orders the transactions prior to consensus. A validating peer is a single node in the ledger system. This node can be a single processor with multiple threads or a collection of processors acting as a single node in the overall blockchain network).  
Regarding claim 6, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 5. Hunt further teaches wherein determining the transaction schedule further includes: analyzing each of the transaction schedules independently processed by each orderer of the group of orderers; and identifying whether a consensus on the transaction schedule has been reached ([0034]: In order to function, it is required that there is agreement between the validating peers or components performing validation on the order of the transactions to be executed. PBFT is an example of a consensus algorithm where the transactions are ordered before being processed. Ordering of transactions is a common feature of distributed consensus algorithms to help minimize thrashing. Thus, the validating peers have an equivalent function as to the orderer of the application wherein both have a consensus algorithm to follow to achieve a specific order for the transactions to execute before execution).  
Regarding claim 7, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 6. Hunt further teaches wherein a consensus is a predetermined portion of orderers from the group of orderers agreeing on the conflict-free transaction set and the rejected transaction set ([0034]: In order to function, it is required that there is agreement between the validating peers or components performing validation on the order of the transactions to be executed. Thus, a portion or all of the peers are included for the agreement process).  
Regarding claim 8, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 4. Hunt does not explicitly teach identifying a particular transaction is part of the rejected transaction set of the transaction schedule; and providing a rejection message to the one or more clients associated with the particular transaction.
Bleikertz teaches identifying a particular transaction is part of the rejected transaction set of the transaction schedule; and providing a rejection message to the one or more clients associated with the particular transaction ([0186]:In some cases, a transaction time can be given which changes the order of transactions, including the proposed transaction 240. Such reordering is sometimes referred to as a logical reordering herein since the reordering can be based on the logical timestamp of a transaction…That is, merely as an example, after a transaction tx.sub.1 has been submitted and receives a logical timestamp (e.g., somewhat dictated by the submitting node 210), another participant node in the network may later submit a conflicting proposed transaction tx.sub.2 that receives an earlier logical timestamp (e.g., due to the logical time offset provided by such participant node). If the later proposed transaction tx.sub.2 is confirmed and entered into the ledger, then tx.sub.1 might be rejected since it conflicts with tx2, even though tx.sub.1, according to its physical timestamp, came first. …[0187] Alternatively, if the later proposed transaction tx.sub.2 is rejected after a confirmation response deadline of the earlier transaction tx.sub.1, then tx.sub.1 might be rejected as well since the confirmation response deadline for tx.sub.1 has already passed. In this scenario, ultimately both transactions would be rejected. Thus, there is a confirmation message after each transaction regarding to the condition of the transaction on whether the particular transaction is accepted or rejected).   It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bleikertz teachings in the Hunt system. Skilled artisan would have been motivated to incorporate confirmation message for the status of the transactions taught by Bleikertz in the Hunt system to improve the accuracy on the conditions of the transaction thus improves the overall performance of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 9, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 8. Hunt does not explicitly teach wherein the rejection message includes a transaction identifier, a number of a reject transaction block where the rejected transaction set is recorded, and a hash of a new block.
Bleikertz teaches wherein the rejection message includes a transaction identifier, a number of a reject transaction block where the rejected transaction set is recorded, and a hash of a new block ([0186]: For example after a transaction tx.sub.1 (transaction identifier) has been submitted and receives a logical timestamp, another participant node in the network may later submit a conflicting proposed transaction tx.sub.2 that receives an earlier logical timestamp. If the later proposed transaction tx.sub.2 is confirmed and entered into the ledger, then tx.sub.1 might be rejected since it conflicts with tx2, even though tx.sub.1, according to its physical timestamp, came first. Thus, practically submitting nodes may find that it is within their interest to set the logical time offset to be the shortest possible given other nodes' resource bounds and the time required to validate a transaction so that the submitting node's proposed transaction is confirmed and entered into the ledger without another conflicting transaction "jumping the queue". In this example, a transaction with an identifier and particular number of transactions are configured to determine whether the processing transactions should be accepted or rejected. Then, the transactions are added to the ledger accordingly, thus a new block or state is also determine after the mentioned processes). Please refer to claim 8 for the motivational statement. 
Regarding claim 11, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 8. Hunt does not explicitly teach a quorum of the group of orderers agree on rejecting the particular transaction as part of the rejected transaction set and the ordering service sends the one or more clients associated with the particular transaction the rejection message.
Bleikertz teaches wherein a quorum of the group of orderers agree on rejecting the particular transaction as part of the rejected transaction set and the ordering service sends the one or more clients associated with the particular transaction the rejection message ([0140] In some examples, the confirmation policy may specify a quorum for an action based on the number (or set) of confirming parties that approve the transaction (even if some or all of the remaining parties reject the action). In other examples, a VIP confirmation policy gives some participant nodes VIP status that allows them to validate an action on behalf of one or more other stakeholders and/or makes them a mandatory confirming party (further details of VIPs are discussed in under a separate heading)… [0257] In some examples, the transaction protocol requires all stakeholders to be informed on whether a transaction is approved and conversely if a transaction is rejected (rejection message). In some examples, the protocol requires that the declared stakeholders of the transaction to be informed of the reason for the decision). Please refer to claim 8 for the motivational statement.
Regarding claim 12, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 3. Hunt further teaches wherein the ordering service further includes a skeleton-key database configured to maintain an archive of keys and an archive of versions associated with the archive of keys, wherein the skeleton-key database is separate from a world-state database associated with the blockchain ([0024] A blockchain may store `state` information. In the current distributed ledger model, there is a state in the blockchain and in the "world state". The world state is a database of key/value pairs. CHAINCODE is an example software that may read and/or write to both the blockchain and the global state. For some implementations of blockchains, all the state is stored in the blockchain. In these environments, there is no difference between a blockchain state and world state…[0029]: In the simple case the dependency analyzer 226 uses read and write dependencies base on the distributed order 230. The lattice described in this application is then constructed 236. The lattice will be used to direct the processing (or validation) of transactions in a parallel and/or series 232. After the processing has occurred, the blockchain 240 may be updated with the transaction data 234 by storing the transactions in blocks. Those skilled in blockchain understand that blockchain 240 represents the blockchain maintained by each peer node 210, and that a consensus leader 220 may be part of one of the peer nodes 210. Thus, each peer node can maintain a blockchain such as a blockchain state (skeleton-key database) that is separate from a world-state database. The blockchain state can include key/value pairs to determine the transactions stored within the blockchain).  
Regarding claim 13, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 12. Hunt further teaches wherein a transaction schedule is based on the skeleton-key database and the read-set and the write-set of each transaction of the group of transactions ([0032]: The system is operated by identifying a plurality of proposed blockchain transactions 312, designating each of the plurality of proposed blockchain transactions as an independent transaction type or a dependent transaction type 314, and determining an order to process the plurality of proposed blockchain transactions based on the independent transaction type or the dependent transaction type 316. Thus, the transactions are blockchain transactions and the ordering of the transactions can be based on dependency of the transactions with one another which also relies on the skeleton-key or key-value pairs of the transactions… [0037]: The dependence graph is based on the relationship between the read and write sets for each of the blockchain functions to be invoked by the transactions and the given order of the transactions iterate over all of the transactions in the transaction set in the given order).  
Regarding claim 14, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 12. Hunt further teaches wherein the ordering service is configured to determine if any transaction of the group of transactions at the ordering service conflicts with a previously committed transaction based on the skeleton-key database and the read-set and the write-set of each transaction of the group of transactions ([0025]: Constructing the lattice for a proposed block of transactions includes using a dependency graph that is based on the read and write sets for each of the blockchain transactions to be invoked… [0027]: The committer(s) can decide on the order of commitment of the transactions in the ordered transaction set for the block. Other operations include creating a dependence graph to show the relationship between read and write sets for transactions, where a variable read is dependent on any variable write operations from a prior transaction's write to the same variable in the transaction set representing this dependency relationship. [0256] Another reason to reject a proposed transaction 140, 240 can be that the proposed transaction 140, 240 is inconsistent with one or more other transactions; that is, it conflicts with an earlier accepted/confirmed transaction.). 
Regarding claim 15, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 1. Hunt further teaches cutting a valid transaction block having a transaction schedule, wherein the transaction schedule includes a conflict-free transaction set and a rejected transaction set ([0029]: The consensus leader 220 orders the transactions 228 and distributes the transaction order to the peers 230. The transaction content is then analyzed to determine the dependencies 226. The dependency determination can include any feature known to the art of the infrastructure or of the transactions that could be used to determine ordering of execution. In the simple case the dependency analyzer 226 uses read and write dependencies base on the distributed order 230.) and broadcasting the valid transaction block to a group of peers ([0029]: The consensus leader 220 orders the transactions 228 and distributes the transaction order to the peers 230). 
 Regarding claim 16, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 15. Hunt further teaches identifying a block number of the valid transaction block ([0029]: The consensus leader 220 is the peer node that will lead the consensus protocol by determining the order of transactions. All peer nodes, including the consensus leader, receive all transactions...Through any mechanism known to the art, a decision is made by the consensus leader 220 or among the peers 210 that a sufficient number of transactions have been received for a block).
Hunt does not explicitly teach generating a Merkle-tree of the rejected transaction set; identifying a block number of the valid transaction block; and including the Merkle-tree of the rejected transaction set and the block number of the valid transaction block in the reject transaction block 
Bleikertz teaches generating a Merkle-tree of the rejected transaction set; identifying a block number of the valid transaction block; and including the Merkle-tree of the rejected transaction set and the block number of the valid transaction block in the reject transaction block ([0283]:The data structures can be built to represent the above transaction and views. This can include a transaction tree that is a blindable Merkle tree representing the transaction that may include: the transaction, the stakeholders of every view of the transaction, the ledger effective time, and the confirmation policy. A requirement may be that two different subtrees have different Merkle root hashes, even if the contents are the same). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bleikertz teachings in the Hunt system. Skilled artisan would have been motivated to incorporate Merkle tree structure taught by Bleikertz in the Hunt system because Merkle trees are known to create efficient verification environment of integrity and validity of data and significantly reduce the amount of memory required for verification. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 17, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 16. Hunt does not explicitly teach exposing an API to fetch the reject transaction block.  
Bleikertz teaches exposing an API to fetch the reject transaction block ([0143] The mediator node 280 may store confirmations and other messages received from recipient nodes. This allows for auditability as an auditor can retrieve the confirmations or messages if required to perform an audit. A storage API can allow an auditor to retrieve received messages from the storage. The storage API can inform the auditor whether a result message has been sent for a particular transaction or proposed transaction…[0145] A domain messaging API is exposed to each participant node and system entities in that domain).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Bleikertz teachings in the Hunt system. Skilled artisan would have been motivated to incorporate API taught by Bleikertz in the Hunt system to improve the overall connectivity and productivity of the system. This close relation between both of the references highly suggests an expectation of success.
Regarding claim 18, Hunt in view of Bleikertz and Hu teaches all the limitations of claim 15. Hunt does not explicitly teach generating a Merkle-tree from the rejected transaction set of the transaction schedule; organizing the Merkle-tree into a Merkle-root; and including the Merkle-root in the transaction schedule of the valid transaction block.
Bleikertz teaches generating a Merkle-tree from the rejected transaction set of the transaction schedule; organizing the Merkle-tree into a Merkle-root; and including the Merkle-root in the transaction schedule of the valid transaction block ([0283] It is to be appreciated that data structures can be built to represent the above transaction and views. This can include a transaction tree that is a blindable Merkle tree representing the transaction that may include: the transaction, the stakeholders of every view of the transaction, the ledger effective time, and the confirmation policy. A requirement may be that two different subtrees have different Merkle root hashes, even if the contents are the same… The transaction hash of a transaction tree is the Merkle root hash of the tree. A transaction view hash of a transaction view is the Merkle root hash of the subtree of the transaction tree representing the transaction view).  Please refer to claim 16 for the motivational statement.
Regarding claim 19, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 20, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Prior Art
The prior arts made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.

Conclusion
Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.D.V./           Examiner, Art Unit 2153                                                                                                                                                                                             

/ALFORD W KINDRED/     Supervisory Patent Examiner, Art Unit 2153